DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendment filed June 21, 2022 has been fully considered and entered.
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
A LIDAR system, as defined by claim 1, comprising:
a demultiplexer that separates an outgoing LIDAR signal into multiple LIDAR output signals that carries a different channel; 
multiple input waveguides that are each configured to carry the outgoing LIDAR to a different region of an input side of the demultiplexer; and 
a beam distributor that receives each of the LIDAR output signals and directs the received LIDAR output signals such that different LIDAR output signals travel away from the beam distributor in different directions; or
A LIDAR system, as defined by claim 18, comprising: 
a LIDAR chip that includes multiple channel waveguides, each channel waveguide guiding a LIDAR output signal carrying a different channel; 
a beam distributor that concurrently receives the LIDAR output signals from the channel waveguides, the beam distributor receiving the LIDAR output signals such that each LIDAR output signal is incident on the beam distributor at a different angle of incidence, and 
the beam distributor directing the received LIDAR output signals such that different LIDAR output signals travel away from the beam distributor in different directions; 
an optical switch configured to direct an outgoing LIDAR signal to any one of multiple different waveguides, the outgoing LIDAR signal carrying each of the channels, and 
electronics configured to operate the optical switch so as to change the input waveguide that receives the outgoing LIDAR signal, 
the direction that the LIDAR output signals travel away from the beam distributor changing in response to the change of the input waveguide that receives the outgoing LIDAR signal.
Claims 2-4 and 6-17 depend from claim 1, and claims 19 and 20 depend from claim 18.
Figures 10A and 10B of the present application illustrates a switch (220) configured to directed an outgoing LIDAR signal to any one of multiple different input waveguides (222) that are each configured to carry the outgoing LIDAR to a different region of an input side of a demultiplexer (184), wherein the demultiplexer (184) separates an outgoing LIDAR signal into multiple LIDAR output signals that carries a different channel, and a beam distributor (200) that receives each of the LIDAR output signals and directs the received LIDAR output signals such that different LIDAR output signals travel away from the beam distributor in different directions.  
Hung (US 2019/0353977 A1) is the closes prior art of record, wherein Hung discloses a LIDAR system in Figure 1 including a single input waveguide configured to carry the outgoing LIDAR to a demultiplexer (120), wherein the demultiplexer (120) separates an outgoing LIDAR signal into multiple LIDAR output signals, and a beam distributer (140) that receives each of the LIDAR output signals and directs the received LIDAR output signals such that the different LIDAR output signals travel away from the beam distributer (140) in different directions.  Figure 5 of Hung discloses a plurality of demultiplexers (530-1 to 530-n) each having a single input.  
Hung does not disclose or reasonably suggest multiple input waveguides that are each configured to carry the outgoing LIDAR to a different region of the input side of a demultiplexer as required by claim 1 of the present application.
Hung does not disclose or reasonably suggest an optical switch configured to direct an outgoing LIDAR signal to any one of multiple different waveguides, the outgoing LIDAR signal carrying each of the channels, and electronics configured to operate the optical switch so as to change the input waveguide that receives the outgoing LIDAR signal, the direction that the LIDAR output signals travel away from the beam distributor changing in response to the change of the input waveguide that receives the outgoing LIDAR signal as required by claim 18 of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874